 

Exhibit 10.3

 

SUBSCRIPTION ESCROW AGREEMENT

 

THIS SUBSCRIPTION ESCROW AGREEMENT dated as of February 24, 2016 (this
“Agreement”), is entered into among Bluerock Capital Markets, LLC (the “Dealer
Manager”), Bluerock Residential Growth REIT, Inc. (the “Company”) and UMB Bank,
National Association, a national banking association, as escrow agent (the
“Escrow Agent”).

 

WHEREAS, the Company intends to raise cash funds from Investors (as defined
below) pursuant to a public offering (the “Offering”) of not more than 150,000
units consisting of (i) 150,000 shares of Series A Redeemable Preferred Stock,
and (ii) warrants to purchase up to 3,000,000 shares of common stock, par value
$0.01 per share, of the Company (collectively, the “Securities”), pursuant to
the registration statement on Form S-3 of the Company (No. 333- 200359) (as
amended, the “Offering Document”) a copy of which is attached as Exhibit A
hereto.

 

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the express duties set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.          Proceeds to be Escrowed. On or before the date the Offering Document
is declared effective by the Securities and Exchange Commission (the “SEC”), the
Company shall establish an escrow account with the Escrow Agent to be invested
in accordance with Section 7 hereof entitled “ESCROW ACCOUNT FOR THE BENEFIT OF
INVESTORS OF UNITS OF BLUEROCK RESIDENTIAL GROWTH REIT INC” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Escrow
Account”). All checks, wire transfers and other funds received from subscribers
of Securities (“Investors”) in payment for the Securities (“Investor Funds”)
will be delivered to the Escrow Agent within one business day following the day
upon which such Investor Funds are received by the Company or its agents, and
shall, upon receipt by the Escrow Agent, be retained in escrow by the Escrow
Agent and invested as stated herein. During the term of this Agreement, the
Company or its agents shall cause all checks received by and made payable to it
for payment for the Securities to be endorsed in favor of the Escrow Agent and
delivered to the Escrow Agent for deposit in the Escrow Account.

 

The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected funds. If
any checks deposited in the Escrow Account are returned or prove uncollectible
after the funds represented thereby have been released by the Escrow Agent, then
the Company shall promptly reimburse the Escrow Agent for any and all costs
incurred for such, upon request, and the Escrow Agent shall deliver the returned
checks to the Company. The Escrow Agent shall be under no duty or responsibility
to enforce collection of any check delivered to it hereunder.

 

2.            Investors. Investors will be instructed by the Dealer Manager or
any soliciting dealers retained by the Dealer Manager (the “Soliciting Dealers”)
to remit the purchase price in the form of checks (hereinafter “instruments of
payment”) payable to the order of, or funds wired in favor of, “UMB BANK,
NATIONAL ASSOCIATION, ESCROW AGENT FOR BLUEROCK RESIDENTIAL GROWTH REIT INC” Any
checks made payable to a party other than the Escrow Agent shall be returned to
the Dealer Manager or Soliciting Dealer that submitted the check. By 12:00 p.m.
(EST) the next business day after receipt of instruments of payment from the
Offering, the Company or the Dealer Manager shall furnish the Escrow Agent with
a list of the Investors who have paid for the Securities showing the name,
address, tax identification number, the amount of Securities subscribed for
purchase and the amount paid. The information comprising the identity of
Investors shall be provided to the Escrow Agent in substantially the format set
forth in the “List of Investors” attached hereto as Exhibit B.

 

   

 

 

When a Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the subscription agreement and check were initially received by
Soliciting Dealer from the subscriber, such Soliciting Dealer shall transmit the
subscription agreement and check for the purchase of Securities to the Escrow
Agent by the end of the next business day following receipt of the check and
subscription agreement for the purchase of Securities. When, pursuant to such
Soliciting Dealer’s internal supervisory procedures, such Soliciting Dealer’s
final internal supervisory procedures are conducted at a different location (the
“Final Review Office”), such Soliciting Dealer shall transmit the check and
subscription agreement to the Final Review Office by the end of the next
business day following Soliciting Dealer’s receipt of the subscription agreement
and check for the purchase of Securities. The Final Review Office will, by the
end of the next business day following its receipt of the subscription agreement
and check for the purchase of Securities, forward both the subscription
agreement and check to the Escrow Agent. If any subscription agreement for the
purchase of Securities solicited by a Soliciting Dealer is rejected by the
Dealer Manager or the Company, then the subscription agreement and check for the
purchase of Securities will be returned to the rejected subscriber within ten
business days from the date of rejection.

 

All Investor Funds deposited in the Escrow Account shall not be subject to any
liens or charges by the Company or the Escrow Agent, or judgments or creditors’
claims against the Company, until and unless released to the Company as
hereinafter provided. The Company understands and agrees that the Company shall
not be entitled to any Investor Funds on deposit in the Escrow Account and no
such funds shall become the property of the Company, or any other entity except
as released to the Company pursuant to Section 3. The Escrow Agent will not use
the information provided to it by the Company for any purpose other than to
fulfill its obligations as Escrow Agent hereunder. The Company and the Escrow
Agent will treat all Investor information as confidential. The Escrow Agent
shall not be required to accept any Investor Funds which are not accompanied by
the information on the List of Investors.

 

3.            Disbursement of Funds. Once the Offering has closed, the Company
shall notify the Escrow Agent of the same in writing. Further, if the Minimum
Amount has not been sold on or prior to the Termination Date, the Company shall
notify the Escrow Agent in writing of such. Additionally, at the end of the
third business day following the Termination Date (as defined in Section 4), the
Escrow Agent shall notify the Company of the amount of the Investor Funds
received. The Escrow Agent agrees that funds in the Escrow Account shall not be
released to the Company until and unless the Escrow Agent receives written
instructions to release the funds from the Company’s Chief Executive Officer,
President or Chief Financial Officer.

 

If the Company notifies the Escrow Agent in writing that the Minimum Amount has
not been sold prior to the Termination Date, the Escrow Agent shall, promptly
following the Termination Date, but in no event more than 30 days after the
Termination Date, refund to each Investor by check, funds deposited in the
Escrow Account, or shall return the instruments of payment delivered to Escrow
Agent if such instruments have not been processed for collection prior to such
time, directly to each Investor at the address provided on the List of
Investors. Included in the remittance shall be a proportionate share of the
income earned in the account allocable to each Investor’s investment in
accordance with the terms and conditions specified herein, except that in the
case of Investors who have not provided an executed Form W-9 or substitute Form
W-9 (or the applicable substitute Form W-8 for foreign investors), the Escrow
Agent shall withhold the applicable percentage of the earnings attributable to
those Investors in accordance with Internal Revenue Service (“IRS”) regulations.
Notwithstanding the foregoing, the Escrow Agent shall not be required to remit
any payments until funds represented by such payments have been collected by the
Escrow Agent.

 

 2 

 

 

If the Escrow Agent receives written notice from the Company that the Company
intends to reject an Investor’s subscription, the Escrow Agent shall pay to the
applicable Investor, within a reasonable time not to exceed ten business days
after receiving notice of the rejection, by first class United States Mail at
the address provided on the List of Investors, or at such other address as shall
be furnished to the Escrow Agent by the Investor in writing, all collected sums
paid by the Investor for Securities and received by the Escrow Agent, together
with the interest earned on such Investor Funds (determined in accordance with
the terms and conditions specified herein).

 

4.            Term of Escrow. The “Termination Date” shall be the earliest of:
(a) the date that all funds held in the Escrow Account are distributed to the
Company or to Investors pursuant to Section 3 and the Company has informed the
Escrow Agent in writing to close the Escrow Account; (b) the date all the
Securities are sold; (c) the date the Escrow Agent receives written notice from
the Company that it is abandoning the sale of the Securities; and (d) the date
the Escrow Agent receives notice from the Securities and Exchange Commission or
any other federal or state regulatory authority that a stop or similar order has
been issued with respect to the Offering Document and has remained in effect for
at least 20 days. After the Termination Date the Company and its agents shall
not deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective Investors.

 

5.            Duty and Liability of the Escrow Agent. The sole duty of the
Escrow Agent shall be to receive Investor Funds and hold them subject to
release, in accordance herewith, and the Escrow Agent shall be under no duty to
determine whether the Company or any Dealer Manager is complying with
requirements of this Agreement, the Offering or applicable securities or other
laws in tendering the Investor Funds to the Escrow Agent. No other agreement
entered into between the parties, or any of them, shall be considered as adopted
or binding, in whole or in part, upon the Escrow Agent notwithstanding that any
such other agreement may be referred to herein or deposited with the Escrow
Agent or the Escrow Agent may have knowledge thereof, including specifically but
without limitation the Offering Document or any other document related to the
Offering (including the subscription agreement and exhibits thereto), and the
Escrow Agent’s rights and responsibilities shall be governed solely by this
Agreement. The Escrow Agent shall not be responsible for or be required to
enforce any of the terms or conditions of the Offering Document or any other
document related to the Offering (including the subscription agreement and
exhibits thereto) or other agreement between the Company and any other party.
The Escrow Agent may conclusively rely upon and shall be protected in acting
upon any statement, certificate, notice, request, consent, order or other
document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Escrow Agent shall have no duty or liability to
verify any such statement, certificate, notice, request, consent, order or other
document, and its sole responsibility shall be to act only as expressly set
forth in this Agreement. Concurrent with the execution of this Agreement, the
Company and the Dealer Manager shall each deliver to the Escrow Agent an
authorized signers form in the form of Exhibit C or Exhibit C-1 to this
Agreement, as applicable. The Escrow Agent shall be under no obligation to
institute or defend any action, suit or proceeding in connection with this
Agreement unless first indemnified to its satisfaction. The Escrow Agent may
consult counsel of its own choice with respect to any question arising under
this Agreement and the Escrow Agent shall not be liable for any action taken or
omitted in good faith upon advice of such counsel. The Escrow Agent shall not be
liable for any action taken or omitted by it in good faith except to the extent
that a court of competent jurisdiction determines that the Escrow Agent’s gross
negligence or willful misconduct was the primary cause of loss. The Escrow Agent
is acting solely as escrow agent hereunder and owes no duties, covenants or
obligations, fiduciary or otherwise, to any other person by reason of this
Agreement, except as otherwise stated herein, and no implied duties, covenants
or obligations, fiduciary or otherwise, shall be read into this Agreement
against the Escrow Agent.  If any disagreement between any of the parties to
this Agreement, or between any of them and any other person, including any
Investor, resulting in adverse claims or demands being made in connection with
the matters covered by this Agreement, or if the Escrow Agent is in doubt as to
what action it should take hereunder, the Escrow Agent may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, the Escrow Agent shall not be or become liable in any way
or to any person for its failure or refusal to act, and the Escrow Agent shall
be entitled to continue so to refrain from acting until (a) the rights of all
interested parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (b) all differences shall have been adjudged and all
doubt resolved by agreement among all of the interested persons, and the Escrow
Agent shall have been notified thereof in writing signed by all such persons.
Notwithstanding the foregoing, the Escrow Agent may in its discretion obey the
order, judgment, decree or levy of any court, whether with or without
jurisdiction and the Escrow Agent is hereby authorized in its sole discretion to
comply with and obey any such orders, judgments, decrees or levies. If any
controversy should arise with respect to this Agreement the Escrow Agent shall
have the right, at its option, to institute an interpleader action in any court
of competent jurisdiction to determine the rights of the parties. IN NO EVENT
SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
The parties hereto agree that the Escrow Agent has no role in the preparation of
the Offering Documents (including the subscription agreement and exhibits
thereto) and makes no representations or warranties with respect to the
information contained therein or omitted therefrom. The Escrow Agent shall have
no obligation, duty or liability with respect to compliance with any federal or
state securities, disclosure or tax laws concerning the Offering Documents or
any other document related to the Offering (including the subscription agreement
and exhibits thereto) or the issuance, offering or sale of the Securities. The
Escrow Agent shall have no duty or obligation to monitor the application and use
of the Investor Funds once transferred to the Company, that being the sole
obligation and responsibility of the Company.

 

 3 

 

 

6.            Escrow Agent’s Fee. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit D, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, however,
that if (a) the conditions for the disbursement of funds under this Agreement
are not fulfilled, (b) the Escrow Agent renders any material service not
contemplated in this Agreement, (c) there is any assignment of interest in the
subject matter of this Agreement, (d) there is any material modification hereof,
e) any material controversy arises hereunder, or (f) the Escrow Agent is made a
party to any litigation pertaining to this Agreement or the subject matter
hereof, then the Escrow Agent shall be reasonably compensated for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney’s fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. The Company’s
obligations under this Section 6 shall survive the resignation or removal of the
Escrow Agent and the assignment or termination of this Agreement.

 

7.            Investment of Investor Funds. The Investor Funds shall be
deposited in the Escrow Account in accordance with Section 1 and held
un-invested in the Escrow Account, which shall be non-interest bearing.

 

8.            Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of service if served personally on the party to whom
notice is to be given, (b) on the day of transmission if sent by facsimile/email
transmission bearing an authorized signature to the facsimile number/email
address given below, and written confirmation of receipt is obtained promptly
after completion of transmission, (c) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service, or (d) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the party as follows:

 

 4 

 

 

If to the Company:

 

Bluerock Residential Growth REIT, Inc.

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attn: Michael L. Konig

 

With a copy to:

 

Kaplan Voekler Cunningham & Frank, PLC

1401 E. Cary St.

Richmond, VA 23219

Attn: Richard P. Cunningham, Jr., Esq.

 

If to the Dealer Manager:

 

Bluerock Capital Markets, LLC

17900 Sky Part Circle, Suite 260

Irvine, CA 92614

Attn: Paul Dunn

 

If to the Escrow Agent:

 

UMB Bank, National Association

Attn: Lara Stevens

Corporate Trust & Escrow Services

1010 Grand Blvd. 4th Floor

Mail Stop: 1020409

Kansas City, Missouri 64106

Telephone: (816) 860-3017

Fax: (816) 860-3029

Email: lara.stevens@umb.com

 

Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.

 

9.            Indemnification of Escrow Agent. The Company and the Dealer
Managers hereby agree to, jointly and severally, indemnify, defend and hold
harmless the Escrow Agent from and against, any and all losses, liabilities,
costs, damages and expenses, including, without limitation, reasonable counsel
fees and expenses, which the Escrow Agent may suffer or incur by reason of any
action, claim or proceeding brought against the Escrow Agent arising out of or
relating in any way to this Agreement or any transaction to which this Agreement
relates unless such loss, liability, cost, damage or expense is finally
determined by a court of competent jurisdiction to have been primarily caused by
the gross negligence or willful misconduct of the Escrow Agent. The terms of
this Section shall survive the termination of this Agreement and the resignation
or removal of the Escrow Agent.

 

 5 

 

 

10.          Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto. Any corporation or association into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor Escrow
Agent under this Agreement and shall have and succeed to the rights, powers,
duties, immunities and privileges as its predecessor, without the execution or
filing of any instrument or paper or the performance of any further act.

 

11.          Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.

 

12.          Severability. If any provision of this Agreement is declared by any
court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.

 

13.          Amendments; Waivers. This Agreement may be amended or modified, and
any of the terms, covenants, representations, warranties, or conditions hereof
may be waived, only by a written instrument executed by the parties hereto, or
in the case of a waiver, by the party waiving compliance. Any waiver by any
party of any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement. The Company and the
Dealer Managers agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.

 

14.          Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.

 

15.          Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

16.          Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument. The parties hereto agree that the transactions described herein
may be conducted and related documents may be stored by electronic means.
Copies, telecopies, facsimilies, electronic files and other reproductions of
original executed documents shall be deemed to be authentic and valid
counterparts of such original documents for all purposes, including the filing
of any claim, action or suit in the appropriate court of law.

 

17.          Resignation. The Escrow Agent may resign upon 30 days’ advance
written notice to the parties hereto. If a successor escrow agent is not
appointed by the Company within the 30-day period following such notice, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent, or may interplead the Investor Funds with such court,
whereupon the Escrow Agent’s duties hereunder shall terminate.

 

 6 

 

 

18.         References to Escrow Agent. Other than the Offering Document, any of
the other documents related to the Offering (including the subscription
agreement and exhibits thereto) and any amendments thereof or supplements
thereto, no printed or other matter in any language (including, without
limitation, notices, reports and promotional material) which mentions the Escrow
Agent’s name or the rights, powers, or duties of the Escrow Agent shall be
issued by the Company or the Dealer Manager, or on the Company’s or the Dealer
Manager’s behalf, unless the Escrow Agent shall first have given its specific
written consent thereto. Notwithstanding the foregoing, any amendment or
supplement to the Offering Document or any other document related to the
Offering (including the subscription agreement and exhibits thereto) that
revises, alters, modifies, changes or adds to the description of the Escrow
Agent or its rights, powers or duties hereunder shall not be issued by the
Company or the Dealer Manager, or on the Company’s or the Dealer Manager’s
behalf, unless the Escrow Agent has first given specific written consent
thereto.

 

19.         Patriot Act Compliance. The Company shall provide to the Escrow
Agent upon the execution of this Agreement any documentation requested and any
information reasonably requested by the Escrow Agent to comply with the USA
Patriot Act of 2001, as amended from time to time.

 

[Signature page follows.]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the date and year first set forth above.

 

  BLUEROCK RESIDENTIAL GROWTH REIT, INC.         By: /s/ Michael L. Konig  
Name: Michael L. Konig   Title: CEO, Secretary and General Counsel      
BLUEROCK CAPITAL MARKETS, LLC         By: /s/ Paul E. Dunn   Name: Paul E. Dunn
  Title: Senior Managing Director       UMB BANK, N.A., as Escrow Agent        
By: /s/ Lara L. Stevens   Name: Lara L. Stevens   Title: Vice President

 

 8 

 

 

Exhibit A

 

Copy of Offering Document

 

 9 

 

 

Exhibit B

 

List of Investors

 

Pursuant to the Escrow Agreement dated as of February 24, 2016, among Bluerock
Capital Markets, LLC, Bluerock Residential Growth REIT, Inc. (the “Company”),
and UMB Bank, National Association (the “Escrow Agent”), the Company or its
agent hereby certifies that the following Investors have paid money for the
purchase of shares of the Company’s units (“Securities”), and the money has been
deposited with the Escrow Agent:

 

1.Name of Investor:

Address:

Tax Identification Number:

Amount of Securities subscribed for:

Amount of money paid and deposited with Escrow Agent:

 

2.Name of Investor:

Address:

Tax Identification Number:

Amount of Securities subscribed for:

Amount of money paid and deposited with Escrow Agent:

 

Dated: _____________________________

 

By:       Name:        Title:    

 

 10 

 

 

Exhibit C

 

Certificate as to Authorized Signatures

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Bluerock
Residential Growth REIT, Inc. and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of Bluerock
Residential Growth REIT, Inc.

 

Name/Title

  Specimen Signature                 Signature                 Signature        
        Signature                 Signature

 

 11 

 

 

Exhibit C-1

 

Certificate as to Authorized Signatures

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Bluerock
Capital Markets, LLC and are authorized to initiate and approve transactions of
all types for the above-mentioned account on behalf of Bluerock Capital Markets,
LLC.

 

Name/Title    Specimen Signature                 Signature                
Signature

 

 12 

 

 

Exhibit D

 

ESCROW FEES AND EXPENSES

 

Acceptance Fee

Draft/Review document, establish account $3,000

 

Annual Fees

Annual Escrow Agent $3,000

 

Transactional Fees

Outgoing Wire Transfers $35 each Overnight Delivery/Mailings $16.50 each Expense
Reimbursement* 6% of Annual Fee

 

Acceptance will be payable at the initiation of the escrow. The annual fees and
transactional fees, if any, will be billed quarterly in arrears. Other fees and
expenses will be billed as incurred.

 

*In addition to the specified fees, all expenses related to the administration
of the Escrow Agreement, such as, but not limited to, travel, postage, shipping,
courier, telephone, facsimile, supplies, legal fees, accounting fees, etc., will
be reimbursable.

 

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate.

 

 13 

